—Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about October 6, 2011, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would have constituted the crimes of robbery in the first and second degrees, attempted assault in the first degree, assault in the second *574degree, criminal possession of a weapon in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him with the Office of Children and Family Services for a period of 18 months, with no credit for time served, unanimously modified, as a matter of discretion in the interest of justice, to the extent of crediting appellant with time served in detention prior to the dispositional order, and otherwise affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence established that appellant used force to retain stolen property.
We find the length of the placement excessive to the extent indicated. Concur — Sweeny, J.P., Catterson, Acosta, Freedman and Román, JJ.